Filed 10/13/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 239







William E. Wedemeyer, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150021







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Charles A. Stock (on brief), 407 N. Broadway, P.O. Box 605, Crookston, MN 56716-0605, for petitioner and appellant.



Julie A. Lawyer (on brief), Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, ND 58501, for respondent and appellee.

Wedemeyer v. State

No. 20150021



Per Curiam.

[¶1]	William Wedemeyer appeals from a district court order denying his application for post-conviction relief.  A jury convicted Wedemeyer of simple assault and preventing arrest or discharge of other duties.  Wedemeyer argues he was provided ineffective assistance of counsel because his attorney did not call an expert witness to testify at his trial.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom